              Case 2:18-cr-00092-RAJ Document 77 Filed 04/16/19 Page 1 of 4




 1                                                                    The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
        UNITED STATES OF AMERICA,
10
                                                                NO. CR18-92RAJ
                              Plaintiff,
11
12                       v.
                                                                GOVERNMENT MEMORANDUM
13                                                              FOR APRIL 17, 2019
                                                                STATUS CONFERENCE
        BERNARD ROSS HANSEN and
14
        DIANE RENEE ERDMANN,
15
                              Defendants.
16
17
18 I.      CASE OVERVIEW

19         On April 12, 2018, the grand jury returned an indictment charging Defendants

20 with 20 counts of wire fraud (in violation of 18 U.S.C. § 1343) and mail fraud (in
21 violation of 18 U.S.C. § 1341) related to a scheme to defraud the customers of Northwest
22 Territorial Mint (NWTM). Trial is scheduled for October 21, 2019.
23 II.    PENDING MOTION

24         The only motion before the Court is Defendants’ Motion Asserting Privilege in

25 Part and Waiving Privilege in Part Regarding Karr Tuttle Documents (hereinafter
26 “Privilege Motion”). Dkt. #63. The Privilege Motion is fully briefed – the government
27 responded at Dkt. #66 and Defendants filed a reply brief at Dkt. #69.
28
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ                    UNITED STATES ATTORNEY
                                                                                  700 STEWART ST, SUITE 5220
     Government Memorandum for April 17, 2019 Status Conference - 1
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 77 Filed 04/16/19 Page 2 of 4




 1         The Privilege Motion pleadings describe how NWTM retained the Karr Tuttle
 2 Campbell law firm in late 2015-early 2016, in the months before NWTM filed for
 3 bankruptcy, and after NWTM’s former counsel raised concerns about fraudulent business
 4 practices. Dkt. #63 at 3-5; Dkt. #63-4 (“Fullington Memo”). Karr Tuttle attorney Dino
 5 Vasquez conducted an audit of part of the NWTM business including a series of
 6 interviews of NWTM employees. Mr. Vasquez then prepared a six-page letter describing
 7 his work. Dkt. #63 at 4; Dkt. #63-5 (“Audit Memo”).
 8         Besides the communications about the audit, there were separate communications
 9 about a criminal investigation. These communications were between Ross Hansen,
10 Diane Erdmann, and Karr Tuttle attorney Ron Friedman.
11         In their Privilege Motion, Defendants seek to protect both seven specific emails
12 (Dkt. #63 at 7) and “communications with the Karr Tuttle attorneys related to the
13 criminal investigation” (Dkt. #63 at 10) as privileged. The government responded and
14 cited the relevant Ninth Circuit precedent concerning attorney-client privilege in the
15 context of company counsel. See Dkt. #66 at 4-8. The government respectfully requests
16 that the Court rule as to whether Defendants have carried their burden.
17         In addition, the government also requests that the Court clarify that the
18 communications regarding the audit and the Audit Memo are not privileged, and
19 therefore Mr. Vasquez (or other Karr Tuttle witnesses) may answer the government’s
20 questions about the audit. Defendants do not appear to be asserting privilege as to any of
21 the audit-related communications, but rather only the communications later in time and
22 related to any criminal investigation.
23 III.    OTHER ISSUES TO BE ADDRESSED AT STATUS CONFERNCE
24         A. The Scheduling Order
25         As the Court knows, two-and-a-half months ago, on January 29, 2019, the Court
26 entered the parties’ agreed Order Setting Case Schedule. Dkt. #65. The government has
27 been proceeding under this case schedule. The next date on this schedule is the deadline
28 for filing pretrial motions, which is May 3, 2019.
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ             UNITED STATES ATTORNEY
                                                                           700 STEWART ST, SUITE 5220
     Government Memorandum for April 17, 2019 Status Conference - 2
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 77 Filed 04/16/19 Page 3 of 4




 1         The defense approached the government about an agreement for a preliminary
 2 disclosure of exhibit and witness lists. The government agreed to earlier August dates.
 3 These earlier dates were a good-faith estimate based on the current agreed scheduling
 4 order and the time it would take to prepare useful lists.
 5         Now, in their status conference filing, the defense suggests not only that the
 6 government should be required to prepare exhibit lists in June, but also suggests that the
 7 pretrial motions briefing and hearing should be moved to August and September
 8 (encroaching on time that was previously reserved for motions in limine).
 9         The government respectfully requests that the pretrial motions schedule remain as
10 scheduled. See Dkt. #65 at 2.
11         B. Request for Subpoenas
12         The defense also requested that the government produce the subpoenas that were
13 issued to the Trustee during the investigation of this case. To be clear, the government
14 has produced subpoena returns, i.e., documents produced in response to the subpoena.
15 The government understands that the defense will file a motion and the government will
16 respond at that time.
17
18         Dated this 16th day of April 2019.
19                                                          Respectfully submitted,
20
                                                            BRIAN T. MORAN
21                                                          United States Attorney
22
                                                            s/ Brian Werner
23                                                          BRIAN WERNER
24                                                          Assistant United States Attorney
                                                            BENJAMIN T. DIGGS
25                                                          Special Assistant United States Attorney
26                                                          700 Stewart Street, Suite 5220
                                                            Seattle, Washington 98101
27                                                          Telephone: (206) 553-7970
                                                            E-mail: brian.werner@usdoj.gov
28
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ                  UNITED STATES ATTORNEY
                                                                                700 STEWART ST, SUITE 5220
     Government Memorandum for April 17, 2019 Status Conference - 3
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 77 Filed 04/16/19 Page 4 of 4




1
2
3                                    CERTIFICATE OF SERVICE
4
5          I hereby certify that on April 16, 2019, I have electronically filed the foregoing
6 with the Clerk of the Court using the CM/ECF system which will send notification of
7 such filing to the attorneys of record for the defendants.
8
9                                                           s/ Brian Werner
                                                            BRIAN WERNER
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ                 UNITED STATES ATTORNEY
                                                                               700 STEWART ST, SUITE 5220
     Government Memorandum for April 17, 2019 Status Conference - 4
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
